Citation Nr: 1046717	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to service connection for gout of both feet.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression, to include as secondary to the 
Veteran's service-connected foot disability.  

3.  Entitlement to a rating in excess of 30 percent for bilateral 
pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 
1989, from January 2002 to November 2002 and from February 2003 
to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in April 2010.  A 
transcript of this hearing is associated with the Veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that in a statement apparently received by the RO 
on March 15, 2010, the Veteran disagreed with the RO's March 2010 
rating decision concerning entitlement to service connection for 
gout and for depression.  Although the Board cannot locate this 
document in the claims file, the RO marked a notice of 
disagreement (NOD) to these issues in the Veterans Appeals 
Contact and Locator System (VACOLS) computer system on March 15, 
2010.  In addition, the RO in a July 2010 Report of General 
Information recorded that the Veteran had called and requested a 
copy of the letter sent to him regarding his NOD/appeal filed 
March 15, 2010 for service connection for gout and depression as 
secondary to bilateral pes planus and plantar fasciitis.  

No statement of the case (SOC) in response to the notice of 
disagreement (NOD) is of record.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a timely 
NOD and there is no SOC issued, the Board should remand, rather 
than refer, the issue to the RO for the issuance of a SOC.  The 
Veteran is hereby informed that he must complete his appeal 
concerning entitlement to service connection for gout and an 
acquired psychiatric disorder, including depression, by filing a 
substantive appeal following the issuance of the SOC.  See 
38 C.F.R. § 20.200 (2010).

The Veteran was last provided a VA Compensation and Pension 
examination in April 2009.  In the Veteran's statements 
throughout the appeal period, it appears he contends that his 
service-connected bilateral pes planus and plantar fasciitis have 
worsened.  In addition, the Veteran testified during his April 
2010 hearing that he had just been in at the VA clinic for 
treatment and was prescribed morphine to handle increased pain.  
This occurred a year after his April 2009 VA examination.  The 
Veteran has also been undergoing regular treatment from VA.  The 
last VA treatment records in the claims file are from 2009.  More 
complete and recent treatment records should be obtained, 
particularly as they may reflect on continued treatment for the 
Veteran's foot disability.  See 38 C.F.R. § 3.159(c)(2).  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a).  Given the 
Veteran's contentions and testimony of worsening and additional 
symptoms (including being prescribed morphine) and the fact that 
the April 2009 VA examination report is more than a year old, the 
Board finds that a contemporaneous and thorough VA examination 
should be conducted.  The Board notes that the Veteran is 
entitled to a new VA examination where there is evidence 
(including his testimony and statements) that the disability has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  This examination is to determine the 
current severity of the Veteran's foot disability.  Such 
examination and opinion would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case concerning 
the Veteran's notice of disagreement with the 
March 2010 rating decision denying service 
connection for gout and depression.  

2.  Obtain and associate with the claims file 
all available VA treatment records from July 
2009 to the present.  

3.  After paragraph 2 has been accomplished, 
schedule the Veteran for an appropriate 
examination to determine the current nature 
and severity of his service-connected 
bilateral planus and plantar fasciitis foot 
disability.  The examiner should describe all 
symptoms, including any neurological 
manifestations and comment on the degree of 
functional and industrial impairment and the 
effect on employment caused by the 
disability.  All appropriate testing should 
be conducted.  The claims file must be made 
available for the examiner to review, and the 
examiner must indicate that this was 
accomplished.  

4.  Readjudicate the claim based on the whole 
record, including on an extraschedular basis 
for the Veteran's requested increased rating 
for his pes planus and plantar fasciitis.  If 
the benefits sought on appeal remain denied, 
then the Veteran and his representative, if 
any, should be provided an updated 
Supplemental Statement of the Case that 
includes a summary of all evidence and 
applicable laws and regulations pertinent to 
the issues on appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if in 
order, return the appeal to the Board (only 
returning the service connection issues to 
the Board if an appeal is perfected as to 
those issues).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


